Title: To George Washington from Brigadier General Alexander McDougall, 19 May 1777
From: McDougall, Alexander
To: Washington, George



Sir,
Pecks Kill [N.Y.] May 19th 1777

I am honored with your favors of the 10th & 11th Instant and a Visit from Generals Green & Knox, we have viewed the passes and different

Routs on this Side of the River, which lead to the Mountains, and are of Opinion from the strength of Ground, that its unnecessary to make any works; For if the Troops will not defend strong Defiles, they will not any works that we can finish in the probable time allotted to us. This Opinion induced me before they arrived, to bend the Attention of the Army to the disciplining and maneuvering them. The use of their legs being of the utmost Consequence to our Honor and Safety. For without those Qualifications, whenever Troops change their Front, or quit a fixed Post, they are utterly incapable of opposing the Enemy or maintaining the Character of Soldiers. They loose their Spirits and Confidence, from a Consciousness of the Enemy’s Superiority in those essential Particulars. The Intrenching Tools are sent for, and I will strengthen my right Flank, with some Redoubts or Lines. If your Excellency should not think those Reasons conclusive, I shall erect Works in my front, and on my left Wing, and the passes, altho’ the Duty is now hard with Commands & Scouts.
WE have also examined Forts Montgomery & Constitution, the latter being originally designed as a Battery against Ships, is of little moment, if the former is pass’d: The extensive works of the former, we have ordered to be delayed for the present, and Redoubts formed by some part of them, in the Rear of the Battery, which may soon be finish’d; and render it extremely dangerous to the Enemy to approach it, as they will from the Nature of the Ground be exposed to a Cross Fire, if they should force the exterior lines. Two are ordered to be raised in the Rear of Fort Constitution, which will operate in the same Manner. Men were stopping one of the Passes in the Rear of Fort Montgomery, while we were there, and those Gentlemen have gone to take a more particular and general view of the ground on the west side of the River.
From the best Information I have been able to collect, the passes on that Side are stronger than those on the East Side.
The Enemy are certainly well informed of the Strength of the Ground on each Side the River leading to the Mountains; and therefore, I think they will not risque the Loss they must be exposed to, in forcing the Passes. They will rather attempt to pass Fort Montgomery with their Boats and Baggage at Night.
To render this impracticable the two Gallies and the two Frigates must be equipped with all the Expedition in the Power of the Country.
One Hundred and twenty Seaman will be sufficient for them with the Assistance we can give from the Army. But they ought at all Events to be got from the Sea-ports; few are to be expected from this State.
Cannon sufficient may be got by exchanging some of those on the Forts, which will answer the purpose intended.
If this Armament is accomplished, a great part of the Army will be

at Liberty to act offensively at pleasure, against the Enemy; secure our Communication, and numerous Advantages too obvious to be mentioned.
The Clove on the west Side of Hudsons River, and a part of the Mountains on the east Side, form strong passes advanced from the Forts.
The erecting any works beyond these, would be of no Security to us, as the Enemy would avoid them, from the Advantage they have on the River; and take a large Circuit thro’ Routs less difficult, than those near the River, as they did on long-Island, we must in that Case intersect their Line of march, but light Horse will be of the utmost moment to watch their Motions.
I am incapable of directing, where the Magazine of provisions should be fixed, on the west Side of Hudson’s River, owing to my being a Stranger to that part of the Country. But I am inclined to believe, the Congress have mistaken the Distance on the common Roads, to the River; for the Distance from it, in a direct line to where they wish to have the Stores deposited; as will appear by General Clinton’s Letter, of the 6th Instant inclosed.
Colonel Hughes has been absent for some time, to put the Teams in Motion with the Provisions to Kingston, where they must come in the first Landing on that Side; in the mean time General Clinton will fix on the Spot for the magazine.
But I fear from the slow Movements of the provisions, it will be some time, before any quantity is brought forward.
We have not five Days provisions of meat at this Post and are obliged to use the Pork, which will be more salutory for the Troops in warmer weather; as salt will be scarce & difficult to be procured in that Season. This is occasioned by the mal-management of a Colonel Champion, who supplies the Army with Cattle.
The [Massachusetts] Bay Troops are almost naked and will soon become sickly for want of Shirts, to shift themselves. They have not recieved any from the public.
The Health of the Troops as well as the Reputation of the Continent, require their having speedy relief; I have none in my power.
Inclosed are Returns of the Army at this Post, and its Appendages, except a few of the New York Militia, which I have not been able to get.
The sick absent are mostly those in the small pox. There are inacuracies in the Returns, that my utmost Attention cannot prevent. Every means in my power are essayed to remove them; but foul Language and the Bayonet. I believe the same Difficulties, arise in the first forming of an Army.
The Furloughs are principally owing to their being a Condition in

their inlisting. By the Returns you will observe that but few of the Connecticut Troops have come forward.
I have lately been informed they are assembling on the sea Coast. This I apprehend is owing to the Reports circulated by the Enemy of their Intention to penetrate that State; which is announced, for no other purpose but to decieve and amuse us; in order that we may be destroyed in Detachments.
The Time of Service of all the Connecticut Militia will expire this week; one half of them are already gone. This renders it necessary that the March of their Troops should be quickened by some Authority Superior to mine; or this Post will be exposed, if the Enemy’s Army move up the River.
The Troops under Enoculation at Fish Kills are in a promising way. When the Militia go out of the Barracks at this Post, I shall order all the Troops to be enoculated; I had not covering for them before, nor could I spare them so far as Fish Kills.
If you should order any of the Troops to Jersey, I wish to know whether any Tents are to be sent with them; I can make a Shift here, to cover two full Continental Regiments, in Barracks, Churches, Houses and Barnes; and in a Circle of two or three miles.
The Complaints of Stealing Arms and Clothes in my Brigade last Campaign, & the want of Cleanliness in the Troops, and Room in their Tents, induced me to print the inclosed Order and republish the Instructions on Health from the Philadelphia Paper, to prevent a frequent Repetition of the former in General Orders on the Arrival of Detachments. I have had 500 Copies of them struck off; If it’s improper for the public to defray the Expence, I will do it at my own.
But few of the Surgeons of the Bay and Connecticut troops have come on; the Service requires they should be with that part of the Army on Duty; were I to issue orders in public papers (and no other will collect them) it might give Offence to my superior Officers to the Eastward of this; therefore wish your Excellency would publish one.
The Surgeon of the Army in this Department is here; but cannot arrange or provide for it, till he knows what Instruments the Surgeons have.
The Enemy have improved our hanging the Tories at this Post, to discourage those who have joined them; and have been forced for Subsistence to enlist, from deserting; affirming we will hang them also; and banter them to desert.
I think we should deprive them of the use they make of our necessary Severity; and meet General Howe’s proclamation by issuing one of the same Nature. I can find ways and means to convey them within their Lines.
I have received undoubted Intelligence, that the most of the new

Levies of the Enemy have left Long Island; Colo. Fanning’s and Colo. Robinson’s Regiments are now above Kings-Bridge; fortifying some Hills near fort Independant; and the Rangers being older Corps are either Joined, or ordered to join the grand Army.
The increasing the works near that place, indicates their Apprehension of an Attack from the Troops assembling here; or that the Enemy do not intend to come up this River; for if they do, New York will be secure; on their principle.
I am this Moment informed by Officers of our’s, who left Kings County on Long Island thursday last, that 50 waggons from that County were paraded for ten days past; and this Morning 200 more were to be paraded with Horses and Drivers & many of them without Sides or Bottoms. Those of the Inhabitants who had no Horses were to furnish Drivers. The Enemy will therefore move in a few Days.
Time will only permit me to add that I am your Excellency’s very humble Servant

Alexr McDougall

